DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16 2013, is being examined under the pre-AIA  first to invent provisions.
The present application, filed on 04/08/2020. Claims 1-20 are pending and have been examined. Claims 1, 7, 11 and 17 are independent claim.
The present application claims foreign priority to application no. KR10-2019-0057261 (field on 05/16/2019).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2020 and  09/24/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1.
Step 1:  Claim 1 recites electronic apparatus thus an article of manufacture, one of the four statutory categories of patentable subject matter.
Step 2A Prong 1:  The claim recites the limitations 
apply a low rank approximation using a matrix decomposition for a first square matrix among a plurality of square matrices based on parameter value of a deep learning model, obtain a first approximated matrix and a second approximated matrix for the first square matrix
and 
obtain second approximated matrices for each of a plurality of remaining square matrices other than the first square matrix among the plurality of square matrices, based on the first approximated matrix for the first square matrix, which are mathematical process to perform the mental processes on a computer
Step 2A Prong 2:  The claim recites the additional elements of 
a memory and a processor which are generic computer components upon which to execute the recited abstract idea (MPEP 2106.05(f))
store the first approximated matrix for the first square matrix and the second approximated matrices for each of the plurality of square matrices, which is insignificant extra-solution activity of storing data (MPEP 2106.05(g))
Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Step 2B:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the insignificant extra-solution activities of storing data (See MPEP 2106.05(d)(II), “Storing and retrieving information in memory). Therefore, the claim does not include additional elements which provide an inventive concept nor represent significantly more than the abstract idea, and the claim is not patent eligible.

Claim 2.
Claims 2 and 6 dependent on claim 1, recites a mathematical process (“wherein the matrix decomposition comprises a singular value decomposition (SVD)”; “obtain a second approximated matrix for a second square matrix through an algorithm to minimize a difference between the second square matrix and a product of the second approximated matrix for the second square matrix and the first approximated matrix for the first square matrix, and wherein the second square matrix is any one of the plurality of remaining square matrices”) but no additional elements that could provide a practical application nor provide significantly more to abstract idea.

Claim 3.
Claims 3 dependent on claim 2, recites a mathematical process (“obtain a first matrix and a second matrix by applying the singular value decomposition to the first square matrix, and obtain the first approximated matrix and the second approximated matrix for the first square matrix by applying the low rank approximation to the first matrix and the second matrix”) but no additional elements that could provide a practical application nor provide significantly more to abstract idea.

Claim 4. 
Claims 4 and 5 dependent on claim 3, recites a mathematical process (“wherein the first approximated matrix for the first square matrix is a right-singular value vector matrix approximated for the first square matrix, and wherein the second approximated matrices for each of the plurality of square matrices are left-singular value vector matrices approximated for each of the plurality of square matrices”; “obtain the second approximated matrices for each of the plurality of remaining square matrices by multiplying each of the plurality of remaining square matrices by an inverse matrix of a transposed first matrix to which the first matrix is transposed”) but no additional elements that could provide a practical application nor provide significantly more to abstract idea.

Claim 7.
Step 1:  Claim 7 recites electronic apparatus thus an article of manufacture, one of the four statutory categories of patentable subject matter.
Step 2A Prong 1:  The claim recites the limitations 
an output value based on the compressed deep learning model,
wherein the first approximated matrix is one of two matrices obtained by applying a low rank approximation using a matrix decomposition for a first square matrix among a plurality of square matrices based on parameter values of a deep learning model
and 
wherein the second approximated matrices comprise another approximated matrix other than the first approximated matrix among the two matrices and approximated matrices obtained based on the first approximated matrix and a plurality of remaining square matrices other than the first square matrix among the plurality of square matrices
Step 2A Prong 2:  The claim recites the additional elements of 
a memory and a processor which are generic computer components upon which to execute the recited abstract idea (MPEP 2106.05(f))
storing a first approximated matrix and second approximated matrices forming a compressed deep learning model; load the compressed deep learning model stored, which are insignificant extra-solution activity of storing and retrieving data (MPEP 2106.05(g))
Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Step 2B:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the insignificant extra-solution activities of storing data (See MPEP 2106.05(d)(II), “Storing and retrieving information in memory). Therefore, the claim does not include additional elements which provide an inventive concept nor represent significantly more than the abstract idea, and the claim is not patent eligible.

Claim 8.
Claims 8 dependent on claim 7, recites a mathematical process (“wherein the first approximated matrix is a right-singular value vector matrix obtained by applying the low rank approximation through singular value decomposition (SVD) to the first square matrix”; “wherein the second approximated matrices are left-singular value vector matrices for each of the plurality of square matrices”) but no additional elements that could provide a practical application nor provide significantly more to abstract idea.

Claim 9.
Claims 9 dependent on claim 7, recites a mathematical process (“to obtain the output value based on the approximated matrices”). Claim 9 further recites the additional elements of calculator; a primary cache memory; and a second cache memory are generic computer components upon which to execute the recited abstract idea (MPEP 2106.05(f)). Further claim recites additional elements of (the first approximated matrix is loaded; at least one second approximated matrix among the second approximated matrices is loaded; approximated matrices loaded), which is insignificant extra-solution activity of storing and retrieving, which cannot integrate the abstract idea into a practical application (MPEP 2106.05(g)) nor provide a significantly more because storing and retrieving is identified as well-understood, routine, and conventional activity (MPEP 2106.05(d)).

Claim 10. 
Claim 10 dependent on claim 9, recites a mathematical process (“performing a first algorithm based on an input value and the first approximated matrix”; “perform a second algorithm based on a first algorithm result and the at least one second approximated matrix”). Further claim recites additional elements of (approximated matrix loaded; at least one second approximated matrix is loaded), which is insignificant extra-solution activity of storing and retrieving, which cannot integrate the abstract idea into a practical application (MPEP 2106.05(g)) nor provide a significantly more because storing and retrieving is identified as well-understood, routine, and conventional activity (MPEP 2106.05(d)).

Claim 11-16.
Claims 11-16 recites, method for controlling an electronic apparatus perform on the electronic apparatus processor and memory of Claims 1-6, thus generic computer components upon which to execute the recited abstract idea (MPEP 2106.05(f)).  Therefore, Claims 11-16 are rejected for reason set forth in the rejection of claim 1-6, respectively.

Claim 17-20
Claims 17-20 recites, A method for controlling an electronic apparatus perform on the electronic apparatus processor and memory of Claims 7-10, thus generic computer components upon which to execute the recited abstract idea (MPEP 2106.05(f)).  Therefore, Claims 17-20 are rejected for reason set forth in the rejection of claim 7-10, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 15 are rejected under 35 U.S.C 112(b)  or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for application subject to pre-AIA  35 U.S.C 112, the application regards, as the invention. 
In Claim 5, line 3 recite “an inverse matrix of a transposed first matrix to which the first matrix is transposed”, limitation lacks clarity because it is unclear that inverse first matrix transpose which the first matrix transpose does it mean inverse of first matrix or inverse of transpose of matrix or first matrix is transposed. For the examination purpose examiner has interpreted to be transpose of matrix. 
In Claim 15, line 4 recite “an inverse matrix of a transposed first matrix to which the first matrix is transposed”, limitation lacks clarity because it is unclear that inverse first matrix transpose which the first matrix transpose does it mean inverse of first matrix or inverse of transpose of matrix or first matrix is transposed. For the examination purpose examiner has interpreted to be transpose of matrix. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osawa (“Accelerating Matrix Multiplication in Deep Learning by Using Low-Rank Approximation”).
Claim 1.
Osawa teaches An electronic apparatus comprising: a memory; and a processor configured to (C. Implementation using GPU & Page 190, 2nd column “In deep neural network implementation in recent years, speedups of computation using GPU are widely performed”):
apply a low rank approximation using a matrix decomposition for a first square matrix among a plurality of square matrices based on parameter values of a deep learning model (IV. IMPLEMENTATION & Page 188, 2nd column “we apply im2col to the 4-dimensional tensor of input and weight in the convolutional layers, and apply low-rank approximation to the resulting matrices, and perform matrix multiplication to obtain the output of the convolutional layers” teaches low rank appropriation for the matrix based on the convolutional layers (deep learning model) & III. Accelerating Matrix Multiplication & Page 6, 1st column “Suppose the low-rank approximation of A,B are respectively A=∑i=1r′σiuivTi (6)……. the multiplier is approximated as AB≈(∑i=1r′σiuivTi)(∑i=1r′′σ^iu^iv^Ti). (8)” teaches low rank approximation using matrix decomposition for plurality matrices), 
and obtain a first approximated matrix and a second approximated matrix for the first square matrix (III. ACCELERATING MATRIX MULTIPLICATION & Page 8, 1st column “suppose the low-rank approximation of A,B are respectively A=∑i=1r′σiuivTi (6)” teaches obtain first ui and second Vi approximations for first square matrix A approximation),
obtain second approximated matrices for each of a plurality of remaining square matrices other than the first square matrix among the plurality of square matrices, based on the first approximated matrix for the first square matrix (III. ACCELERATING MATRIX MULTIPLICATION & Page 8, 1st column “suppose the low-rank approximation of A,B are respectively A=∑i=1r′σiuivTi (6)” obtain second Vi approximated for the first approximated matrix A), 
and store the first approximated matrix for the first square matrix and the second approximated matrices for each of the plurality of square matrices in the memory (SECTION IV. Implementation Page 188, 1st column “which divides the matrices obtained by im2col into a plurality of small matrices (blocks) and computes SVD of each of them (Algorithm 1)… memory usage can be reduced to O(m×n)” teaches store the matrix in the memory).
Claim 2. 
Osawa teaches The electronic apparatus of claim 1, 
Osawa further teaches wherein the matrix decomposition comprises a singular value decomposition (SVD) (D. Low-Rank Approximation & Page 188, 1st column “This is called singular value decomposition (SVD). By using 1 ≤ r ′ < r, matrix A is approximated as”).
Claim 3.
Osawa teaches The electronic apparatus of claim 2, 
Osawa further teaches wherein the processor is further configured to obtain a first matrix and a second matrix by applying the singular value decomposition to the first square matrix, and obtain the first approximated matrix and the second approximated matrix for the first square matrix by applying the low rank approximation to the first matrix and the second matrix (D. Low-Rank Approximation & Page 188, 1st column “A  is described as…. =∑i=1rσiuivTi(4) This is called singular value decomposition (SVD). By using 1≤r′<r, matrix A is approximated as A≈∑i=1r′σiuivTi.(5) This called low-rank approximation” teaches obtain first matrix ui and second matrix vi by apply the SVD and low rank approximation).
Claim 4.
Osawa teaches The electronic apparatus of claim 3, 
Osawa further teaches wherein the first approximated matrix for the first square matrix is a right-singular value vector matrix approximated for the first square matrix (III. ACCELERATING MATRIX MULTIPLICATION & Page 188, 1st column “UA:=[u1…ur′]∈Rm×r (9)” teaches right singular vector matrix),
and wherein the second approximated matrices for each of the plurality of square matrices are left-singular value vector matrices approximated for each of the plurality of square matrices (III. ACCELERATING MATRIX MULTIPLICATION & Page 188, 1st column “VA:=[v1…vr′]∈Rn×r (11)” teaches left singular value vector matrices).
Claim 5. 
Osawa teaches The electronic apparatus of claim 3, 
Osawa further teaches wherein the processor is further configured to obtain the second approximated matrices for each of the plurality of remaining square matrices by multiplying each of the plurality of remaining square matrices by an inverse matrix of a transposed first matrix to which the first matrix is transposed (D. Low-Rank Approximation & Page 187- 188, 2nd and 1st column “correspond to the eigenvalues σj(j=1,…,r of AAT, and the eigenvectors vj(j=1,…,r), correspond to the eigenvalues σj(j=1,…,r) of ATA…. A≈∑i=1r′σiuivTi.(5)” teaches multiplying matrix by each of their eigenvector transpose).
Claim 6. 
Osawa teaches The electronic apparatus of claim 1, 
Osawa further teaches wherein the processor is further configured to obtain a second approximated matrix for a second square matrix through an algorithm to minimize a difference between the second square matrix and a product of the second approximated matrix for the second square matrix and the first approximated matrix for the first square matrix (D. Low-Rank Approximation & Page 187- 188, 2nd and 1st column “correspond to the eigenvalues σj(j=1,…,r of AAT, and the eigenvectors vj(j=1,…,r), correspond to the eigenvalues σj(j=1,…,r) of ATA…. A≈∑i=1r′σiuivTi.(5)” teaches product of the Vi matrix and ui matrix & A. Rank of Matrices on Convolutional Layers & Page 189, 2nd column “it is likely to more effectively compress the matrices of inputs than those of weights by using low-rank approximation” teaches matrix compression is minimize difference (Cook is used to demonstrate an inherency - The SVD decomposition of Osawa minimizes a difference and Cook demonstrates shows that the SVD, used in Osawa, has the property of minimizing a difference – See Eckart-Young theorem)), 
and wherein the second square matrix is any one of the plurality of remaining square matrices (D. Low-Rank Approximation & Page 187, 2nd column “correspond to the eigenvalues σj(j=1,…,r of AAT, and the eigenvectors vj(j=1,…,r), correspond to the eigenvalues σj(j=1,…,r) of ATA” teaches second square matrix Vi).
Claim 7. 
Osawa teaches An electronic apparatus comprising: a memory storing a first approximated matrix and second approximated matrices forming a compressed deep learning model (C. Implementation using GPU & Page 190, 2nd column “In deep neural network implementation in recent years, speedups of computation using GPU are widely performed” and SECTION IV. Implementation Page 188, 1st column “which divides the matrices obtained by im2col into a plurality of small matrices (blocks) and computes SVD of each of them (Algorithm 1)… memory usage can be reduced to O(m×n)” teaches store matrix in the memory); 
and a processor configured to load the compressed deep learning model stored in the memory and obtain an output value based on the compressed deep learning model (IV. IMPLEMENTATION & Page 188, 2nd column “we apply im2col to the 4-dimensional tensor of input and weight in the convolutional layers, and apply low-rank approximation to the resulting matrices, and perform matrix multiplication to obtain the output of the convolutional layers” teaches output value based on the convolutional layer (deep learning)),
wherein the first approximated matrix is one of two matrices obtained by applying a low rank approximation using a matrix decomposition for a first square matrix among a plurality of square matrices based on parameter values of a deep learning model (IV. IMPLEMENTATION & Page 188, 2nd column “we apply im2col to the 4-dimensional tensor of input and weight in the convolutional layers, and apply low-rank approximation to the resulting matrices, and perform matrix multiplication to obtain the output of the convolutional layers” teaches low rank appropriation for the matrix based on the convolutional layers (deep learning model) & III. Accelerating Matrix Multiplication & Page 6, 1st column “Suppose the low-rank approximation of A,B are respectively A=∑i=1r′σiuivTi (6)……. the multiplier is approximated as AB≈(∑i=1r′σiuivTi)(∑i=1r′′σ^iu^iv^Ti). (8)” teaches low rank approximation using matrix decomposition for plurality matrices), 
and wherein the second approximated matrices comprise another approximated matrix other than the first approximated matrix among the two matrices and approximated matrices obtained based on the first approximated matrix and a plurality of remaining square matrices other than the first square matrix among the plurality of square matrices (III. ACCELERATING MATRIX MULTIPLICATION & Page 8, 1st column “suppose the low-rank approximation of A,B are respectively A=∑i=1r′σiuivTi (6)” obtain second Vi approximated for the first approximated matrix A).

Claim 8. 
Osawa teaches The electronic apparatus of claim 7, 
Osawa further teaches wherein the first approximated matrix is a right-singular value vector matrix obtained by applying the low rank approximation through singular value decomposition (SVD) to the first square matrix ((III. ACCELERATING MATRIX MULTIPLICATION & Page 188, 1st column “UA:=[u1…ur′]∈Rm×r (9)” teaches right singular vector matrix & D. Low-Rank Approximation & Page 188, 1st column “This is called singular value decomposition (SVD). By using 1 ≤ r ′ < r, matrix A is approximated as”), 
and wherein the second approximated matrices are left-singular value vector matrices for each of the plurality of square matrices (III. ACCELERATING MATRIX MULTIPLICATION & Page 188, 1st column “VA:=[v1…vr′]∈Rn×r (11)” teaches left singular value vector matrices).

Claim 9. 
Osawa teaches The electronic apparatus of claim 7, 
Osawa further teaches wherein the processor further comprises a calculator, a primary cache memory, and a second cache memory, wherein the first approximated matrix is loaded into the primary cache memory from the memory, and at least one second approximated matrix among the second approximated matrices is loaded into the secondary cache memory from the memory (IV. IMPLEMENTATION & Page 188, 2nd column “If we divide the matrix into blocks which number of rows and columns are block_size, the computational complexity is O(block−size×M×n), memory usage can be reduced to O(m×n). Moreover, it is expected to increase the speed by improving the cache hit ratio by performing block formation. When performing blocking, 0 padding is performed so that the number of rows and columns of the original matrix is a multiple of the divided block size” teaches load into memory and matrix performing in the block  which is storing memory in the different blocks & C. Implementation using GPU & Page 190, 2nd column “In deep neural network implementation in recent years, speedups of computation using GPU are widely performed”), 
and the calculator is configured to obtain the output value based on the approximated matrices loaded into the primary cache memory and the secondary cache memory (IV. IMPLEMENTATION & Page 188, 2nd column “apply low-rank approximation to the resulting matrices, and Perform matrix multiplication to obtain the output of the con-volitional layers” teaches obtain output value based on approximation matrix).

Claim 10. 
Osawa teaches The electronic apparatus of claim 9, 
Osawa further teaches wherein, while the calculator is performing a first algorithm based on an input value and the first approximated matrix loaded into the primary cache memory, the at least one second approximated matrix is loaded into the secondary cache memory from the memory (Implementation & Page 188, 2nd column “we implemented a technique called blocking, which divides the matrices obtained by im2col into a plurality of small matrices (blocks) and computes SVD of each of them (Algorithm 1)…. the computational complexity is O(block−size×M×n), memory usage can be reduced to O(m×n). Moreover, it is expected to increase the speed by improving the cache hit ratio by performing block formation” teaches algorithm based on the input performed), 
and wherein the calculator is configured to perform a second algorithm based on a first algorithm result and the at least one second approximated matrix loaded into the secondary cache memory (Implementation & Page 188, 2nd column “we implemented a technique called blocking, which divides the matrices obtained by im2col into a plurality of small matrices (blocks) and computes SVD of each of them (Algorithm 1)…. the computational complexity is O(block−size×M×n), memory usage can be reduced to O(m×n). Moreover, it is expected to increase the speed by improving the cache hit ratio by performing block formation” teaches algorithm performed and store matrix in memory).

Claim 11-16.
Claims 11-16 recites, method for controlling an electronic apparatus perform on the electronic apparatus processor and memory of Claims 1-6, As Osawa their methods on computer (C. Implementation using GPU & Page 190, 2nd column “In deep neural network implementation in recent years, speedups of computation using GPU are widely performed”) in which method for controlling an electronic apparatus inherent, Claims 11-16 are rejected for reason set forth in the rejection of claim 1-6, respectively.

Claim 17-20
Claims 17-20 recites, A method for controlling an electronic apparatus perform on the electronic apparatus processor and memory of Claims 7-10, As Osawa their methods on computer (C. Implementation using GPU & Page 190, 2nd column “In deep neural network implementation in recent years, speedups of computation using GPU are widely performed”) in which method for controlling an electronic apparatus inherent, Claims 17-20 are rejected for reason set forth in the rejection of claim 7-10, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA G PATEL whose telephone number is (571)272-6267. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Afshar, Kamran can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOKESHA G PATEL/Examiner, Art Unit 2125     

/BRIAN M SMITH/Primary Examiner, Art Unit 2122